ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment after final filed on 12 August 2021 has not been entered.  The proposed amendment to claim 1 requires that the weight ratio of natural graphite to artificial graphite in the first negative electrode mixture layer is from 3:7 or more to less than 1:1.  Such a limitation was not previously included and as it further limits the claimed invention, additional search and consideration will be necessary.  Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1, 4-16 and 18-20 remain rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724